Exhibit 10.1

NOVATEL WIRELESS, INC.

SENIOR MANAGEMENT INCENTIVE PLAN

Fiscal Year 2011

I. INTRODUCTION

A. Objective of the Bonus Targets: This Plan is intended to provide eligible
senior management of Novatel Wireless, Inc. and its subsidiaries (the “Company”)
with the target metrics in connection with their respective bonus opportunity
related to their contributions to the success and strategic growth of the
Company. Participation in the Plan and the payment of any sums hereunder shall
be at the sole and absolute discretion of the Company.

B. Participants: This Plan, as determined by the Company on a fully
discretionary basis, applies solely to regular employees of the Company who are
senior executive officers (“Plan Participants”), whom the Company determines
meet the eligibility requirements set forth in Section III. For purposes of this
Plan and unless otherwise prohibited by applicable law, the term “regular
employee” means an individual who is deemed by the Company to be both an
employee of the Company and employed for an unspecified or indefinite period of
time.

C. Effective Date: Fiscal Year 2011 (January 1, 2011 – December 31, 2011).

D. Changes in Targets: The Company reserves the right to modify the targets in
whole or in part, at any time. Any such modification or termination must be
approved in writing by either (i) the CEO, except with respect to his own
targets or bonus payments, or (ii) resolution of the Compensation Committee or
Board of Directors.

E. Authority: The Company reserves the right to interpret this document on a
fully discretionary basis. Nothing in this Plan is intended to create an
entitlement to any employee for any incentive payment hereunder except as the
Company may determine in its discretion.

II. BONUS TARGET FACTOR

A. Bonus Target Factor will be determined by reference to Corporate Targets and
Individual Objectives. Corporate Targets will be determined by assigning a
weight of between 0 and 0.70 based on achievement of Corporate Targets.
Individual Objectives will be determined by assigning a weight of between 0 and
0.30 based on achievement of Individual Objectives. The Bonus Target Factor will
be the sum of the Corporate Target Factor and the Individual Objectives Factor.



--------------------------------------------------------------------------------

B. Corporate Targets are based on the achievement of a Company-wide financial
metric for the Fiscal Year and the achievement of commercial milestones as set
forth in Annex A hereto.

C. Individual Objectives are based on an evaluation of a Plan Participant’s
performance and contributions for the Fiscal Year based on the criteria for his
or her respective position as set forth in Annex A hereto.

III. ELIGIBILITY

A. Eligibility: A Plan Participant must satisfy each of the following
eligibility requirements to be considered for the Incentive Payment hereunder.

1. The Plan Participant must be deemed by the Company to be employed by the
Company as a regular employee in an incentive-eligible position before the first
working day of the last fiscal quarter of the Fiscal Year, and must be employed
as a regular employee in an incentive-eligible position on the last working day
of the Fiscal Year; a person is not eligible to be a Plan Participant during any
period in which such person is providing services to the Company as a temporary
employee, intern or as an independent contractor, consultant, or agent under a
written or oral contract, and must not be classified by the Company as a
temporary employee, independent contractor, consultant, or agent (whether or not
such classification is upheld upon review by a governmental, judicial or other
agency); provided however, that should such person become a regular employee at
any time during the Fiscal Year before the first working day of the last fiscal
quarter of the Fiscal Year, and remain employed as a regular employee in an
incentive-eligible position on the last working day of the Fiscal Year, such
person would be eligible to be considered for an Incentive Payment for such
portion of the Fiscal Year.

2. Unless otherwise required by law, in no event will an employee be eligible to
receive an incentive hereunder unless he/she is employed on the last working day
of the Fiscal Year in the capacity, or comparable capacity, such Plan
Participant is employed on the date such person becomes eligible as a Plan
Participant.

3. Plan Participants meeting all eligibility requirements hereunder who have
less than one year of service will be eligible to receive a discretionary
incentive that is prorated from the effective date of participation in the plan
up to and including the last working day of the Fiscal Year. Unless otherwise
required by law, in no event will an employee be eligible to receive an
incentive hereunder unless he/she is employed on the last working day of the
Fiscal Year in the capacity, or comparable capacity, such Plan Participant was
employed when such he or she became eligible as a Plan participant.

IV. PARTICIPANTS AND INCENTIVE TARGET PERCENTAGE

A. Participants and Incentive Target Percentage. The current Plan Participants
in the Plan are those set forth below. The Incentive Target Percentage for each
such Participant is a target percentage of each Participant’s base salary as
follows and may be changed at the discretion of the Company at any time during
the Fiscal Year. The actual percentage



--------------------------------------------------------------------------------

of base salary eventually paid to any Plan Participant pursuant to the Plan may
be smaller or larger than the percentages shown below, depending on the
achievement of Corporate Targets and Individual Objectives in the Fiscal Year.

 

Plan Participant

   Incentive Target Percentage  

CEO

     100 % 

CFO

     50 % 

Senior VP Research and Development

     50 % 

Chief Marketing Officer

     50 % 

Senior VP Business Affairs & General Counsel

     50 % 

Senior VP Operations

     50 % 

B. Elements of Calculation:

Incentives under this Plan are calculated on a fully discretionary basis, in
accordance with the following formula:

 

Base Salary    X   

Incentive

Target

Percentage

   X   

Bonus

Target

Factor

   X   

Pro-

ration

Factor

   =    Total Annual Incentive

1. Base Salary shall mean the annual base salary for each Plan Participant set
forth above in effect at the end of Q4 2011.

2. Proration Factor accounts for the number of calendar days during the Fiscal
Year that such Plan Participant was in an incentive-eligible position. For
example, the Proration Factor for a Plan Participant who has been in the Plan
the entire year will be 1.00. For a Plan Participant who has been in the Plan
for 6 months, this factor will be 0.50.

C. Incentive Formula and Calculation Example: Assuming a base salary of
$250,000, Incentive Target Percentage of 50%, Corporate Target Factor of 0.70
and Individual Objective Factor of 0.20, and a Proration Factor of 1.00, the
Total Annual Incentive for such a Plan Participant meeting all eligibility
requirements, would be calculated as follows:

Sample Calculation

 

Base Salary      

Incentive

Objective

Percentage

     

Bonus

Target

Factor

     

Pro-

ration

Factor

     

Total

Annual

Incentive

$250,000    X    0.50    X    0.90    X    1.0    =    $112,500*

 

* less any appropriate withholdings.



--------------------------------------------------------------------------------

In this example, the total incentive equals 45% of base salary.

D. At Will Employment. Subject to any written employment agreement or other
written agreement between the Company and any employee, (1) the Company is an
at-will employer, which means that an employee’s employment can be terminated by
an employee or the Company at any time with or without cause, (2) the Company
reserves the right to modify an employee’s duties, title or other terms and
conditions of employment with or without cause, (3) this Plan cannot and should
not be interpreted to alter the at-will nature of the employment relationship
between the Company and any Plan Participant and (4) the at-will nature of any
employment relationship cannot be modified except in a written document signed
by the Company’s CEO.